Case: 21-20615      Document: 00516374750         Page: 1     Date Filed: 06/28/2022




            United States Court of Appeals
                 for the Fifth Circuit                                United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 28, 2022
                                   No. 21-20615
                                                                        Lyle W. Cayce
                                                                             Clerk

   Yogi Metals Group, Incorporated; Vinod Moorjani,

                                                            Plaintiffs—Appellants,

                                       versus

   Merrick Garland, U.S. Attorney General; United States
   Department of Homeland Security; United States
   Citizenship and Immigration Services; Gregory A.
   Richardson, Director, USCIS Texas Service Center; United States
   of America,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                              USDC 4:19-CV-4283


   Before Higginbotham, Haynes, and Wilson, Circuit Judges.
   Per Curiam:
          Yogi Metals Group, Inc. applied for an EB-1C visa for one of its
   employees, Vinod Moorjani. The United States Customs and Immigration
   Services (USCIS) denied the application. Yogi Metals and Moorjani filed suit
   in federal district court, arguing that USCIS acted arbitrarily and capriciously
   in denying the application. The district court granted summary judgment to
   USCIS. We affirm.
Case: 21-20615          Document: 00516374750              Page: 2     Date Filed: 06/28/2022




                                            No. 21-20615


                                                 I.
          In 2015, Yogi Metals, a Texas corporation, acquired a 50% interest in
   SS Impex, an Indian company. In 2017, Yogi Metals appointed Moorjani, an
   SS Impex employee, as the general manager of Yogi Metals’ scrapyard in
   Houston, Texas, where he then worked under a L-1A visa, a temporary
   nonimmigrant classification enabling the transfer by U.S. employers of an
   executive or manager from an affiliated foreign office to a U.S. office. 1
          Yogi Metals filed a Form I-140 petition for Moorjani’s EB-1C visa, a
   first-preference, employment-based visa. 2 USCIS issued a notice of intent to
   deny (NOID), asserting deficiencies in the application. The following month,
   Yogi Metals and Moorjani filed a response and included additional materials
   to support the application. USCIS issued a second NOID, allowing the
   submission of further evidence. Ultimately, USCIS denied the petition.
          Yogi Metals and Moorjani filed suit, seeking review under the
   Administrative Procedure Act 3 and a declaration that the denial of the visa
   application by USCIS was arbitrary and capricious. The parties filed cross-
   motions for summary judgment. The district court granted summary
   judgment to USCIS, concluding that Yogi Metals and Moorjani failed to
   demonstrate that Moorjani would be employed in a managerial capacity. 4
   Yogi Metals and Moorjani timely appealed.




          1
              See 8 C.F.R. § 214.2(l)(1).
          2
              See 8 U.S.C. § 1153(b)(1)(C); 8 C.F.R. § 204.5(j)(2).
          3
              5 U.S.C. § 551 et seq.
          4
              Yogi Metals Grp. Inc. v. Garland, 567 F. Supp. 3d 793, 798–800 (S.D. Tex. 2021).




                                                 2
Case: 21-20615          Document: 00516374750               Page: 3       Date Filed: 06/28/2022




                                            No. 21-20615


                                                 II.
          We review de novo the grant of summary judgment, applying the same
   standards as the district court. 5 The denial of a visa application is an agency
   action which stands unless it was “arbitrary, capricious, an abuse of
   discretion, or otherwise not in accordance with [the] law.” 6 “A decision is
   arbitrary or capricious only when it is so implausible that it could not be
   ascribed to a difference in view or the product of agency expertise.” 7 This
   narrow standard of review does not seek the court’s independent judgment;
   it asks only whether the agency engaged in reasoned decision making based
   on consideration of the relevant factors, 8 with a visa applicant bearing the
   burden of establishing eligibility by a preponderance of the evidence. 9
                                                 III.
          Under 8 U.S.C. § 1153(b)(1)(C), aliens may apply for an employment-
   based visa if they render services to a multinational corporation in a
   managerial or executive capacity. As defined by 8 U.S.C. § 1101(a)(44)(A),
   an employee acts in a managerial capacity if they primarily manage the
   organization and supervise the work of other supervisory or professional
   employees. This includes having the authority to hire and fire supervised
   employees. 10 However, “[a] first-line supervisor is not considered to be
   acting in a managerial capacity merely by virtue of the supervisor’s


          5
              Terrebonne Par. Sch. Bd. v. Mobil Oil Corp., 310 F.3d 870, 877 (5th Cir. 2002).
          6
              5 U.S.C. § 706(2)(A).
          7
            Wilson v. U.S. Dep’t of Agric., 991 F.2d 1211, 1215 (5th Cir. 1993) (internal
   quotations omitted).
          8
              Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1905 (2020).
          9
              Nat’l Hand Tool Corp. v. Pasquarell, 889 F.2d 1472, 1475 (5th Cir. 1989).
          10
               8 U.S.C. § 1101(a)(44)(A)(iii).




                                                  3
Case: 21-20615           Document: 00516374750             Page: 4       Date Filed: 06/28/2022




                                           No. 21-20615


   supervisory duties unless the employees supervised are professional.” 11 The
   applicable regulations reiterate the importance of supervisory authority for
   the determination of an applicant’s managerial capacity and visa eligibility. 12
           Yogi Metals provided an organizational chart and Moorjani’s work
   duties as part of the application. USCIS acknowledged these materials, but
   found them insufficient. The organizational chart shows eleven total
   employees with various lines appearing to establish the chain of command at
   the company. 13 It contains a line indicating that Moorjani reported to the
   CEO. There are employees lower than Moorjani on the organizational chart,
   but there are no lines indicating that any employees reported to Moorjani or
   that Moorjani acted in a managerial capacity. 14
           As to Moorjani’s work duties, detailed in a letter submitted by Yogi
   Metal’s CEO, they do not establish that Moorjani was primarily engaged in a
   managerial capacity. Of the eight duties listed, only two are clearly
   managerial: oversight of certain subordinate personnel and the hiring and
   firing of employees. Even in a prior statement by Appellant’s counsel to
   USCIS, which details with greater specificity Moorjani’s duties and the
   percentage of time spent on each, the managerial tasks are only 35% of
   Moorjani’s time. Neither the list of Moorjani’s duties nor the organizational
   chart establishes that USCIS acted arbitrarily or capriciously in determining


           11
                Id. § 1101(a)(44)(A).
           12
                8 C.F.R. § 204.5(j)(2).
           13
             USCIS questioned the reliability of the organizational chart as the Form I-140
   indicated that Yogi Metals had only nine employees. Regardless of any inconsistency, the
   organizational chart does not support the contention that Moorjani was primarily engaged
   as a manager.
           14
               Elsewhere, a list of Moorjani’s duties indicates that he was responsible for hiring
   and firing the employees lower on the organizational chart, but it does not establish that he
   was responsible for supervising them.




                                                 4
Case: 21-20615              Document: 00516374750              Page: 5       Date Filed: 06/28/2022




                                               No. 21-20615


   that Moorjani was not primarily engaged in a managerial capacity, and thus
   ineligible for the EB-1C visa.
              The Appellants argue that USCIS acted arbitrarily and capriciously in
   denying the EB-1C visa petition having granted Moorjani a temporary L-1A
   visa, with its similar requirements. 15 But the Appellants did not present this
   argument to the district court and we do not consider arguments first raised
   on appeal. 16 Regardless, the deference here due the agency decision has not
   been overcome, discretion informed by its announced rule that the previous
   grant of a temporary visa does not bind USCIS to later grant a permanent
   visa. 17
                                                    IV.
              We AFFIRM the judgment of the district court, granting summary
   judgment to USCIS.




              15
                   Compare 8 C.F.R. § 204.5(j)(2) with 8 C.F.R. § 214(l)(1)(ii).
              16
                   Est. of Duncan v. Comm’r, 890 F.3d 192, 202 (5th Cir. 2018).
              17
                   Nat’l Hand Tool Corp., 889 F.2d at 1476.




                                                      5